DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 10, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 11 of U.S. Patent No. (11,184,705) and in light of Lawrence et al. (US 10,341,767 B2).

 Although the claims at issue are not identical, they are not patentably distinct from each other because although, the patented claim(s) language disclose of everything for the specific as “dynamically adjusting the amplification of the audio signal based at least in part on the updated excursion model”.

But one shall be advised that the prior art as in lawrence et al. disclose of such specific “dynamically adjusting the amplification of the audio signal based at least in part on the updated excursion model” (fig.6 (214/216); col.5 line 50-67).  Thus, one of the ordinary skills in the art could have modified the art by adding such dynamically adjusting the amplification of the audio signal based at least in part on the updated excursion model associated with the amplifier so as to instantaneously adjust the signal to a predetermined level based on excursion of the speaker for preventing damage. 

Allowable Subject Matter
Claim (s) 4-8 & 13-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 19 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by Lawrence et al. (US 10,341,767 B2).

Claim 1, the art as in Lawrence et al. disclose of  a method performed by an audio processing system, comprising: receiving an audio signal (fig.6 (202); col.5 line 39-45);  amplifying the audio signal for output via a speaker (fig.6 (214/216); col.5 line 50-67); updating an excursion model representing an excursion of the speaker based at least in part on an algorithm that utilizes a motion of a cone of the speaker as a function of applied voltage in the amplified audio signal ((fig.10-11 ; col.10 line 1-15)); and dynamically adjusting the amplification of the audio signal based at least in part on the updated excursion model (fig.6 (214/216); col.5 line 50-67).  

2. The method of claim 1, wherein the updating of the excursion model comprises: measuring the excursion of the speaker associated with the output audio signal (col.7 line 25-35); and adapting the excursion model to the measured excursion of the speaker (col.7 line 25-40).  

10. An audio processing system comprising: an amplifier configured to receive and amplify an audio signal for output via a speaker (fig.6 (216); col.5 line 50-67); and a speaker protection system configured to protect the speaker from excess excursion (fig.1 (140); par [91]);  by: updating an excursion model representing an excursion of the speaker based at least in part on an algorithm that utilizes a motion of a cone of the speaker as a function of applied voltage in the amplified audio signal ((fig.10-11 ; col.10 line 1-15)); and dynamically adjusting the amplification of the audio signal based at least in part on the updated excursion model (fig.6 (214/216); col.5 line 50-67).

11. The audio amplification system of claim 10, wherein the speaker protection system is to update the excursion model by: measuring the excursion of the speaker associated with the output audio signal (col.7 line 25-35); and adapting the excursion model to the measured excursion of the speaker (col.7 line 25-40).  
  
19. A speaker protection system comprising: one or more processors; and a memory storing instruction that, when executed by the one or more processors, causes the speaker protection system to: receive an audio signal (fig.6 (202); col.5 line 39-45);  receive current and voltage data associated with an amplification of the audio signal for output via a speaker (col.7 line 25-35); update an excursion model representing an excursion of the speaker based at least in part on an algorithm that utilizes a motion of a cone of the speaker as a function of the received current and voltage data ((fig.10-11 ; col.10 line 1-15)); and dynamically adjust the amplification of the audio signal based at least in part on the updated excursion model(fig.6 (214/216); col.5 line 50-67).  

Claim 3, the method of claim 1, lacking although is specific regarding wherein the updating of the excursion model comprises: estimating filter coefficients associated with an infinite impulse response (IIR) filter based at least in part on the amplified audio signal (fig.10-11 ; col.10 line 1-15). 

Claim(s) 12 which in substance disclose the same aspect as in claim(s) 3 has been analyzed and rejected accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 10,341,767 B2) and Ramos (US 10,862,446 B2).

9. The method of claim 3, although lacked is such as further comprising: tuning the IIR filter based on a scale factor and a clipping level threshold associated with the excursion of the speaker.  

	But Ramos disclose of a general filter wherein tuning is based on a scale factor and a clipping level threshold associated with the of the speaker (fig.3A (306/308); fig.3B (321); col.17 line 30-50). Thus, one of the ordinary skills in the art could have modified the art with speaker excursion and feedback and IIR filter by adding thereto such filter wherein tuning is based on a scale factor and a clipping level threshold associated with the of the speaker so as to enable the signal to be adjusted to a predetermined level for preventing speaker to operate over operational limit. 

Claim(s) 18 which in substance disclose the same aspect as in claim(s) 9 has been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654